Citation Nr: 1528153	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  08-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected left knee, left foot and right foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified before a Veterans' Law Judge (VLJ) during a Board hearing.  In February 2014, the Board notified the Veteran that the VLJ who presided over his hearing was no longer employed at the Board, and that he was entitled to a new hearing before a different VLJ, if he so desired.  The Veteran replied that he did not wish to have another hearing.

In a September 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, pursuant to a Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, the Board decision was vacated and remanded back to the Board for further development consistent with an order by the Court.  In April 2014, Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The claim was subsequently returned to the Board.  

In a November 2014 statement, the Veteran, via his representative, asserted that he had a back disorder as a result of his service-connected left knee, left foot and/or right foot disabilities.  Accordingly, the issues on the cover page have been revised to include this theory of entitlement.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) ("although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.").  Thereafter, in December 2014, the claim was again remanded to the AOJ for additional evidentiary development.  As there has been substantial compliance with the Board's collective remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative medical evidence of record is against finding that the Veteran's claimed back disorder originated in service, manifested to a compensable degree within one year of service, is related to any incident of service or is secondary to an already service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A July 2007 letter satisfied the requirements of the VCAA by informing the Veteran of the evidence necessary in order to substantiate his claim of entitlement to service connection on a direct basis.  This letter also satisfied the requirements of Dingess/Hartman by advising him of how VA assigns the disability rating and effective date elements of a claim.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Although the July 2007 letter did not provide the Veteran with complete notice of how to substantiate a claim of entitlement to service connection based on an already service-connected disability, the claim was subsequently readjudicated in an April 2015 Supplemental Statement of the Case (SSOC), which provided him with the information necessary to substantiate a service connection claim on a secondary basis.  Moreover, the Veteran's November 2014 post-remand brief, in which he argued that he was entitled to service connection on a secondary basis, and specifically cited to VA regulation 38 C.F.R. § 3.310(a) (service connection when a disability is proximately due to, or the result of, a service-connected disease or injury) clearly demonstrated his knowledge and familiarity with the concept of secondary service connection and what was needed to establish his claim, as did his request for another VA examination to obtain an opinion on the issue of secondary service connection.  Accordingly, any failure in the content or timing of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

Additionally, the claims file contains the Veteran's service and post-service treatment records, as well as VA examination reports dated in June 2009, June 2014 and March 2015.  The claims folder also contains the Veteran's statements and a transcript of his Board hearing testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claim that have not already been obtained and associated with the record.  

As discussed above, in its September 2013 order, the Court remanded the Board's decision; the Court determined that the June 2009 examination was inadequate because the examiner failed to consider the Veteran's report of back pain at the time of his 2003 separation from service.  In compliance with the Board's December 2014 remand, the VA examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided sound reasons and bases for his opinion that the claimed condition is not related to service.  Moreover, in his March 2015 examination report, although the VA examiner considered the Veteran's contention that his claimed back disorder is the result of a service-connected knee and/or foot disorder, he provided medically-sound reasons and bases for his opinion that it is less likely than not related to another service-connected disability.  Accordingly, the Board concludes that the reports, taken as a whole, are adequate upon which to base a decision in this case.  

Finally, as noted above, in April 2012, the Veteran was afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Accordingly, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim and the claim may be adjudicated based on the current record.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection for certain chronic diseases, such as arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  See VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran avers that he has a back disability as a result of injuries sustained in a motorcycle accident during active duty service in February 2002.

Review of his service treatment records reveals that he sustained fractures to the left and right foot, as well as a left knee injury.  However, there is no evidence in the contemporary treatment records to show that he sustained an injury to his spine.  These treatment records further show that he never complained of any back pain or other symptomatology suggestive of a back injury, and no x-rays or other diagnostic tests of the spine were ordered.  His May 2003 service separation examination revealed normal findings for the spine, however, in his self-reported medical history report, the Veteran said he had chronic low back pain.

Post-service treatment reports show no evidence of complaints or treatment for a back disorder until December 2005, when the Veteran sought treatment for pain in the mid to lower back, the left upper back, left shoulder and posterior neck area after being involved in a motor vehicle accident two months earlier.  He said that in October 2005, while he was incarcerated, the van in which he was being transported hit a deer.  The Veteran said he was handcuffed at the time and actually felt okay following the incident.  During the December 2005 examination, there was lower thoracic, upper lumbar tenderness to palpation in the paraspinous muscles bilaterally.  Examination of the left upper back, left posterior neck and shoulder area showed slight decreased range of motion of the left shoulder and normal range of motion of the neck.  Overall range of motion of the spine was normal; straight leg raise testing was negative.  X-rays performed on the cervical, thoracic and lumbar spine revealed mild thoracic scoliosis.  The diagnoses were back pain about the mid-back and upper left back, myofascial pain and muscle spasm.   

In May 2008, the Veteran was seen at the VAMC for complaints of back pain with no resultant diagnosis.

In June 2009, he was afforded a VA spine examination, in which he reported constant and incapacitating low back pain.  Upon physical examination, posture and gait were normal, as was position of the head and curvature of the spine.  Although there was limited range of motion of the thoracolumbar spine, was no evidence of muscle spasm.  The diagnosis was chronic lumbar spine strain.  However, the examiner opined that the condition was less likely than not related to active duty service, as his service treatment records showed no lower back pain following his motorcycle accident and no evidence of any back disorder in service.  

As discussed above, because the Court found the June 2009 VA examination inadequate because the examiner did not comment on the Veteran's reports of low back pain at separation from service, he was afforded another examination in June 2014.  The examination report shows that the examiner interviewed the Veteran regarding his symptomatology and carefully reviewed the Veteran's medical history.  In concluding that there was no factual support for a formal diagnosis of a back disorder, the clinician noted that the Veteran never complained of any back problems following his 2002 motorcycle accident, and did not report back pain until separation from service in May 2003, when the physical examination revealed normal findings.  He said that, even assuming his current report of back pain is true, it is reasonable to believe that the pain actually had its onset coincident with the 2005 motor vehicle accident, which occurred after service.

In March 2015, the Veteran was afforded a third VA examination pursuant to his claim that his back condition is the result of his service-connected knee and/or foot disabilities.  This time, the examiner diagnosed him with mild scoliosis and opined that the condition was less likely than not the result of service or a service-connected disability.  He again noted that the Veteran's May 2003 service separation spine examination was normal and the diagnosis of mild scoliosis, which he said was the only diagnosis even remotely related to back symptoms, was not made until December 2005.  He noted that this was neither during service, nor within 12 months of separation.  He said that scoliosis may be acquired or congenital, however, it is never traumatic unless there are vertebral fractures, which were absent in this case.  Again, he noted that there was no diagnosis of scoliosis and no treatment for a back diagnosis in service.  He also said that neither the left knee, nor the bilateral foot disorders could reasonably be implicated in the etiology of scoliosis.

Based on a review of the complete evidence of record, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct, presumptive or secondary basis.

With regard to granting service connection on a direct basis, as noted above, there is no evidence in the service treatment records, either in the form of complaints from the Veteran, or statements from clinicians, to show that the Veteran was found to have a back disorder at any time during active military service.  In addition, as no examiners have linked his current mild scoliosis, discovered more than two years after service, to any direct incident of service, service connection on a direct basis is not warranted.

Moreover, as noted above, because there was no evidence that the Veteran was diagnosed with arthritis of the spine to a compensable degree within one year of separation from service, service connection on a presumptive basis is not applicable.  

With regard to granting service connection on a secondary basis, the Board finds the most probative evidence to be the opinion from the VA examiner who, after examining the Veteran, thoroughly reviewing the evidence of record, including the Veteran's service and post-service treatment records, and taking his personal statements into account, opined that it is less likely than not that his mild thoracic scoliosis is related to his knee or foot disabilities.  In arriving at his conclusion, the examiner provided a well-reasoned and fully-detailed report explaining the reasons and bases for his opinion, adding that scoliosis may be either acquired or congenital.  As noted above, service connection generally may not be granted for congenital defects.   See VAOPGCPREC 82-90, supra.

In addition to the medical evidence, the Board has also considered the statements of the Veteran as to the cause of his back pain/scoliosis.  The Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of a complex disorder of the spine, such as scoliosis.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, although the Board acknowledges the Veteran's belief that his current disorder is the result of service or a service-connected disability, his statements in this regard are not deemed competent.

Accordingly, the Board concludes that the most probative evidence of record is against the Veteran's claim of service connection for a back disorder.  In arriving at the decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  



								ORDER ON NEXT PAGE



ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


